836 F.2d 1347
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vincent Barnes CAISE, Plaintiff-Appellant,v.Harold BUCHIGNANI, Defendant-Appellee.
No. 87-5694.
United States Court of Appeals, Sixth Circuit.
Jan. 12, 1988.

Before MERRITT, CORNELIA R. KENNEDY, and KRUPANSKY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon review of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Kentucky state pretrial detainee appeals the dismissal of his 42 U.S.C. Sec. 1983 civil rights suit which alleged that, although he had appointed counsel, he was denied access to the courts in the preparation of his defense against pending criminal charges.  Plaintiff further appeals the district court's denial of his motion to supplement his complaint.


3
Upon review, we hereby affirm the judgment of the district court.  The plaintiff had appointed counsel to represent him in his criminal proceeding;  he therefore failed to establish a constitutional deprivation of his access to the courts.  See Bounds v. Smith, 430 U.S. 817 (1977);  Holt v. Pitts, 702 F.2d 639 (6th Cir.1983);  United States v. Conder, 423 F.2d 904 (6th Cir.), cert. denied, 400 U.S. 958 (1970).


4
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.